

117 HR 4285 IH: Creation of Opportunities for Medical Manpower in Underserved Neighborhoods by Indemnifying Tuition and Incentivizing Exceptional Service Act
U.S. House of Representatives
2021-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4285IN THE HOUSE OF REPRESENTATIVESJune 30, 2021Mr. Rush (for himself, Mr. Carson, Mr. Cohen, Mr. Danny K. Davis of Illinois, Mr. García of Illinois, Ms. Lee of California, Mr. Takano, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for full repayment under National Health Service Corps Loan Repayment Program in case of a 5-year commitment, and for other purposes.1.Short titleThis Act may be cited as the Creation of Opportunities for Medical Manpower in Underserved Neighborhoods by Indemnifying Tuition and Incentivizing Exceptional Service Act or the COMMUNITIES Act. 2.Full repayment under National Health Service Corps Loan Repayment Program in case of 5-year commitmentSection 338B(g)(2) of the Public Health Service Act (42 U.S.C. 254l–1(g)(2)) is amended by adding at the end the following: (C)Full repayment in case of 5-year commitmentIn the case of an individual who, pursuant to subsection (f)(1)(B)(iv), agrees to serve for a period of obligated service equal to 5 years, the Secretary, for each such year of obligated service, shall pay (subject to the availability of appropriations) on behalf of the individual the total amount owed by such individual for loans described in paragraph (1), divided by 5. .3.National Health Service Corps authorization of appropriationsSection 338H of the Public Health Service Act (42 U.S.C. 254q) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking this section and inserting this subpart; and(2)by adding at the end the following: (d)Additional authorization of appropriationsIn addition to amounts authorized to be appropriated under subsection (a), there is authorized to be appropriated to carry out this subpart $300,000,000 for each of fiscal years 2022 through 2026. .